DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 recites “concentration between 1. Ox 1016 cm-3 and 1.0 x1019 cm-3. Concentrations  appears to be  1. Ox 1016 atoms/cm3 and 1.0 x1019 atoms/cm3 instead. Examiner is interpreting as such. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 in line recites “and a charge storage layer between the intrinsic or lightly-doped p-doped semiconductor layer” which is confusing and unclear. The term “between” requires at least two elements therefore the recitation “between the intrinsic or lightly-doped p-doped semiconductor layer” is not clearly understood. Fig. 3  shows, charge storage element 40 is between channel regions 30-1a and 30-1b of adjacent transistor of memory cell T1a and T1b (page 5, line 29-30) . Examiner is interpreting as such i.e. interpreting the recitation as “and a charge storage layer between the intrinsic or lightly-doped p-doped semiconductor layer and an intrinsic or lightly-doped n-doped semiconductor layer”.
Claims 2-13 are rejected being dependent on claim 1., 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Khakifirooz et al. (US 20120217561 A1) in view of Mieno (US 20100001281 A1).

Regarding claim 1, Khakifirooz discloses, 

    PNG
    media_image1.png
    445
    621
    media_image1.png
    Greyscale


A storage transistor (100A FIG. 3, abstract), comprising: first and second n-doped ……layers (25a, 20a which may be doped with n-type dopant, para [0052]) serving, respectively, as a drain region and a source region of the storage transistor (drain region 25a and source region 20a, para [0052]); one or more in situ antimony-doped silicon-containing layers (n-type well 21 , para [0081]which is part of  silicon containing base substrate 2 formed of silicon, see para [0040]) which may be doped with antimony, para [0082]), at least one of the antimony-doped silicon-containing layer being adjacent one of the first and second n-doped polysilicon layers (as seen); an intrinsic or lightly-doped p-doped semiconductor layer (channel 1a of 100A which may be P-doped, para [0053]), between the first and second n-doped polysilicon layer serving as channel region for the storage transistor (see para [0053]) ; a conductor (gate conductor 17a, para [0042]) serving as a gate electrode for the storage transistor; and a charge storage layer (charge storage element 10, para [0023]) between the intrinsic or lightly-doped p-doped semiconductor layer (according to examiner’s interpretation in 112(b) rejection above, charge storage element 10 is between the n-doped channel 1a of 100A and a p-doped channel  1b of 100B, see Fig. 1A above, Para [0053]). 
But Khakifirooz does not explicitly disclose, antimony-doped silicon-containing layers is formed in situ and 25a/20a  is polysilicon layer (i.e. polysilicon drain region and polysilicon source region) 
But Mieno discloses,
N type  polysilicon source region, P type  polysilicon channel layer, and next  n type type  polysilicon drain region is capable of forming a  memory cell which can be repeatedly integrated in three dimension (3D) (para [0010]) 
Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use polysilicon as the material of the source and drain region 25a/20a, according to disclosing of Mieno, in order to form memory cell which can be repeatedly integrated in 3D, according to the discloseing of Mieno, since it has been held that choosing from a finite number of identified, predictable solutions (such as polysilicon source region and polysilicon drain region as taught by Mieno)with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).
Khakifirooz & Mieno still does not explicitly disclose,  in situ
However, the limitation "in situ" is merely a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966. 


Regarding claim 3, Khakifirooz & Mieno disclose the storage transistor of claim 1 but does not explicitly disclose, wherein each of the antimony-doped silicon- containing layer are formed using a process comprising the steps of: exposing a surface of a semiconductor structure; and flowing over the surface of the semiconductor structure an antimony source gas and a silicon source gas or a combination of the silicon source gas and a germanium source gas, so as to deposit by chemical vapor deposition an antimony- doped silicon-containing layer at a temperature no greater than 9000 C.  
However, the limitation "wherein each of the antimony-doped silicon- containing layer are formed using a process comprising the steps of: exposing a surface of a semiconductor structure; and flowing over the surface of the semiconductor structure an antimony source gas and a silicon source gas or a combination of the silicon source gas and a germanium source gas, so as to deposit by chemical vapor deposition an antimony- doped silicon-containing layer at a temperature no greater than 9000 C" is merely a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966. 
Regarding claim 4, Khakifirooz & Mieno disclose the storage transistor of claim 3 but does not explicitly disclose, wherein the antimony source gas comprises one or more of: trimethylantimony (TMSb) and triethylantimony (TESb). 
However, the limitation " wherein the antimony source gas comprises one or more of: trimethylantimony (TMSb) and triethylantimony (TESb)" is merely a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966. 

Regarding claim 5, Khakifirooz & Mieno disclose the storage transistor of claim 3 but does not explicitly disclose, wherein the silicon source gas comprises one or more of: silane, disilane, trichlorosilane, (TCS), dichlorosilane (DCS), monochlorosilane (MCS), methylsilane, and silicon tetrachloride.  
However, the limitation "wherein the silicon source gas comprises one or more of: silane, disilane, trichlorosilane, (TCS), dichlorosilane (DCS), monochlorosilane (MCS), methylsilane, and silicon tetrachloride" is merely a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966. 

Regarding claim 6, Khakifirooz & Mieno disclose the storage transistor of claim 3 but does not explicitly disclose, wherein the germanium source gas comprises germane.
However, the limitation " wherein the germanium source gas comprises germane" is merely a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966. 

  Regarding claim 7, Khakifirooz & Mieno disclose the storage transistor of claim 3 but explicitly disclose,  wherein the antimony-doped silicon- containing layer is deposited into a cavity formed by removal of a sacrificial layer.
However, the limitation "wherein the antimony-doped silicon- containing layer is deposited into a cavity formed by removal of a sacrificial layer" is merely a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966. 

  Regarding claim 8, Khakifirooz & Mieno disclose the storage transistor of claim 3 but does not explicitly disclose, the process further comprising: forming an n-type semiconductor layer above the semiconductor structure; and annealing the n-type semiconductor layer at a temperature higher than 8000 C., prior to annealing the antimony-doped silicon-containing layer.  
However, the limitation "the process further comprising: forming an n-type semiconductor layer above the semiconductor structure; and annealing the n-type semiconductor layer at a temperature higher than 8000 C., prior to annealing the antimony-doped silicon-containing layer" is merely a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966. 


Regarding claim 9, Khakifirooz & Mieno disclose the storage transistor of claim 3 but does not explicitly disclose, wherein the temperature is no greater than 8000 C.  
However, the limitation "wherein the temperature is no greater than 8000 C” is merely a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966. 

Regarding claim 10,  Khakifirooz & Mieno disclose the storage transistor of claim 3 and but does not explicitly disclose, wherein the temperature is no greater than 7500 C.  
However, the limitation "wherein the temperature is no greater than 7500 C” is merely a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966. 

Regarding claim 11, Khakifirooz & Mieno  disclose the storage transistor of claim 3 but does not explicitly disclose, wherein antimony-doped silicon-containing layer has a concentration between 1.Ox 1016 cm-3 and 1.0 x1021 cm3.  
But Khakifirooz additionally discloses, concentration of dopant in well 21 may range from 1016 atoms/cm3 to 5x1020 atoms/cm3.
However, it is to be noted here that the claimed range of 1. Ox 1016 cm-3 and 1.0 x1019 cm3.  
And the range 1016 atoms/cm3 to 5x1020 atoms/cm3 taught by Khakifirooz overlaps each other.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 12, Khakifirooz & Mieno disclose the storage transistor of claim 3 and further disclose, wherein antimony-doped silicon-containing layer has a concentration between 1. Ox 1016 cm3 and 1.0 x1019 cm3.  
But Khakifirooz additionally discloses, concentration of dopant in well 21 may range from 1016 atoms/cm3 to 5x1020 atoms/cm3.
However, it is to be noted here that the claimed range of 1. Ox 1016 cm-3 and 1.0 x1019 cm3.  
And the range 1016 atoms/cm3 to 5x1020 atoms/cm3 taught by Khakifirooz overlaps each other.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 13, Khakifirooz & Mieno disclose the storage transistor of claim 1 but does not explicitly disclose, wherein at least one of the first and second n-doped polysilicon layers includes antimony as a dopant . 
as per claim 1 rejection above 25a, 20a  may be doped with n-type dopant, Khakifirooz para [0052]
and Khakifirooz says n-type dopant me be  antimony, arsenic and phosphorous (para [0082]). 
It would be obvious to one in ordinary skill in art before the effective filing date of the claimed invention to use antimony as n-type dopant , according to disclosing of Khakifirooz, in order to form n-type polysilicon source and drain region. 


Allowable Subject Matter
Claim 2 is objected to but  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to claim 2 the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

wherein the storage transistor shares the first and second n-doped polysilicon layers  with an adjacent like storage transistor wherein the channel region for the storage transistor and the channel region for the like storage transistor are separated by a p-doped semiconductor layer(claim 2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.R/Examiner, Art Unit 2813            

/SHAHED AHMED/Primary Examiner, Art Unit 2813